



COURT OF APPEAL FOR ONTARIO

CITATION:
Sandhu v. Sandhu, 2012
    ONCA 554

DATE: 20120824

DOCKET: C53124

Goudge, Gillese and Armstrong JJ.A.

BETWEEN

Hervinder Kaur Sandhu

Applicant (Respondent)

and

Amardip Singh Sandhu and Gurpal Kaur Sandhu

Respondents (Appellants)

Amardip Singh
    Sandhu and Gurpal Kaur Sandhu, appearing in person

Rajneesh K. Sharda, for the respondent

Heard: August 23, 2012

On appeal from the order of Justice H. McGee of the Superior
    Court of Justice, dated November 26, 2010.

APPEAL BOOK ENDORSEMENT

[1]

In our view, the absence of the appellants mother is not a basis for
    allowing this appeal. The appellant had six days notice which should have been
    enough to obtain her presence at trial. Nor did the appellant ask for an
    adjournment to permit her attendance.

[2]

As to access, the appellant is really asking this court to retry this
    issue. That we cannot do. We see no error in the trial judges disposition of
    that issue or of any of the other issues.

[3]

The appeal must be dismissed. Costs to the respondent fixed at $15,000
    in total.


